Citation Nr: 0527852	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to June 1987.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  The case was remanded by the 
Board for additional development in December 2003.  After the 
requested development was completed, a January 2005 rating 
decision granted the veteran's claims for service connection 
for headaches and degenerative arthritis of the left knee.  
The only issue remaining on appeal is listed on the title 
page.  


FINDINGS OF FACT

1.  Service connection is in effect for a right knee 
disability, rated as 30 percent disabling; chronic sinusitis, 
rated as 30 percent disabling; headaches, rated as 30 percent 
disabling; bilateral pes planus, rated as 10 percent 
disabling and degenerative arthritis of the left knee, rated 
as 10 percent disabling. 

2.  The veteran reports education equivalent with three years 
of high school with some post secondary education equivalent 
of two years of college; employment history includes jobs in 
which he changed oil, lubricated engines and changed flat 
tires; installed air conditioners; and performed custodial 
work; he reports that he has not worked since April 2003.  

3.  The weight of the evidence is against a conclusion that 
the veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In multiple letters, the RO informed the veteran of the 
provisions of the VCAA.  While the discussion of the VCAA in 
these letters is not specifically tailored to the issue of 
TDIU, the RO issued a detailed April 2002 statement of the 
case (SOC) and July 2002 and May 2005 supplemental statements 
of the case (SSOCs), in which he and his representative were 
advised of all the pertinent laws and regulations with 
respect to TDIU.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that the 
April 2002 SOC and July 2002 and May 2005 SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to a TDIU.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the May 2005 SSOC contained 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the legal criteria cited set forth above in mind, the 
facts will be briefly summarized.  Service connection is in 
effect for a right knee disability, rated as 30 percent 
disabling; chronic sinusitis, rated as 30 percent disabling; 
headaches, rated as 30 percent disabling; bilateral pes 
planus, rated as 10 percent disabling and degenerative 
arthritis of the left knee, rated as 10 percent disabling.  
The combined evaluation for his service-connected 
disabilities is 70 percent, and considering the overall 
evaluation for orthopedic disability in the lower 
extremities, he has one evaluation rated at least 40 percent, 
thereby meeting the schedular requirements for a total 
disability rating based on individual unemployability.  

In multiple VA Forms 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
reports eduction equivalent with three years of high school 
with some post secondary education equivalent of two years of 
college.  His employment history includes jobs in which he 
changed oil, lubricated engines and changed flat tires; 
installed conditioners; and performed custodial work at a 
hospital.  However, these forms indicate that the most he 
ever earned in a year was variously reported as $12,000, 
$10,000, and $5,000.  It was also variously reported that he 
became too disabled to work and last worked full time in 
1997, 1998 and 2003.  The veteran's own descriptions of his 
inability to work are inconsistent and unreliable.  
 
Additional evidence of record includes reports from VA 
outpatient therapy rendered in July 2002 in which it was 
indicated that upon completion of his "program," the 
veteran had found stable employment with Greyhound Bus Lines.  
Another VA outpatient treatment record dated in that month 
included an opinion that the veteran was working at that time 
and that he had no "present problems."  It was indicated 
the veteran's usual work was that of a laborer, and that he 
had worked 24 days out of the previous 30.  A review of the 
remaining evidence of record reflects no reliable evidence 
indicating that, due solely to service-connected disability, 
the veteran is unable to work. 

Applying the pertinent legal criteria to the facts summarized 
above, he Board concedes that the veteran's service connected 
disabilities might have precluded certain types of 
employment, particularly that involving heavy exertion.  
However, there is no evidence that all forms of employment, 
particularly of a sedentary nature, were precluded by the 
veteran's service-connected disabilities.  As was noted in 
Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all, even sedentary, 
employment was precluded due solely to the veteran's service-
connected disabilities.  As support for this determination, 
attention is directed to the VA outpatient evidence cited 
above that as recently as July 2002, the veteran was 
employed.  Given the above, the Board finds that the veteran 
is not precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities, nor is he incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  

While the Board has considered the positive evidence 
represented by the contentions of the veteran asserting that 
service-connected disability precludes employment, the Board 
finds the probative value of this subjective evidence to be 
overcome by the more objective negative clinical evidence 
summarized above.  As such, entitlement to a TDIU must be 
denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a TDIU is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


